Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/28/2021 has been entered.

DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 05/28/2021. Before this action, the claims stood rejected under 35 U.S.C. 101.

Response to arguments
Applicant's arguments filed 05/28/2021 have been fully considered and are persuasive in light of claim amendments. The rejections under 35 U.S.C. 101 have been withdrawn.


Reasons for Allowance
Claims 3, 5, and 7-11 are allowable over the prior art for the reasons set forth previously in the 03/01/2021 Office action. 

Claims 3, 5, and 7-11 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites an abstract idea in Step 2A Prong One because it recites various mental processes and mathematical equations. However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including significant elements that go beyond any abstract idea. Namely, in the context of hemorrhage determinations during emergency situations, performing the particular measurements and volume calculations would not be practically performable in the mind, particularly based on images of the wound. While using rulers to estimate wound volume is known in the art, it is typically performed in non-urgent situations such as during home health visits rather than in the context of multiple organ failure as in the instant claims. Additionally, the improved volume determinations enabled by a computer not only provides the speed required in such situations, it also provides more accurate determinations that enable useful risk stratification (i.e., thresholds). Hashes. These features go beyond a generic computer implementation of the method of the abstract idea and represent an improvement in technology by facilitating the rapid volume determinations required in multiple organ failure contexts and the accuracy needed for risk categorization (see the instant Specification par. [0015]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626